Order entered May 14, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00512-CV

                            IN RE DWAMETRIA NELSON, Relator

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05377-C

                                              ORDER
                           Before Justices Moseley, Fillmore, and Evans

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We VACATE the Court’s April 29, 2014 order staying the April 16, 2014 “Order

Granting Motion to Compel Answers to Discovery” and requesting a response. We ORDER

that relator bear the costs of this original proceeding.


                                                        /s/   DAVID EVANS
                                                              JUSTICE